Title: From George Washington to the United States Senate and House of Representatives, 23 January 1792
From: Washington, George
To: United States Senate and House of Representatives



United States, [Philadelphia] January 23d 1792.
Gentlemen of the Senate, and of the House of Representatives    

Having received from the Governor of Virginia a letter, enclosing a Resolution of the General Assembly of that State, and a Report of a Committee of the House of Delegates, respecting certain lands located by the Officers and Soldiers, of the Virginia line under the laws of that State, and since ceded to the Chickasaw Indians, I lay copies of the same before you; together with a Report of the Secretary of State on this subject.

Go: Washington

